DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1,6, 8-9, 21,23, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Demolder (2016/0059108) in view of Maramatsu (2006/0170174) and King (2014/0027192) and Cerboneschi (2016/0256767) .
 	Demolder in figures 1-7, disclose an electric skateboard, comprising a deck (1) including a front end and a rear end, a rechargeable battery pack (27) enclosed in an enclosure attached to the deck, a front truck (4) mounted on the front end and a rear truck (not number, see figure 1 )mounted on rear end of the deck, a pair of front wheels (5) mounted on the front truck and a pair of rear wheels (not number, see figure 1) mounted on the rear truck. Demolder also disclose at least one front hub motor (one or more hub motor can be mounted to any skateboard truck. Para. 0018) used to power the pair of front wheels, wherein the at least one front hub motor is electrically connected to the rechargeable battery pack through the front channel and at least one rear hub motor (6) used to power the pair of rear wheels. Demolder fail to show the front end of the deck including a front channel and the rear end of the deck including a rear channel. Demolder also fail to show the front hub motor and the hub motor, the deck have a top plate, a bottom plate and side rails.
 	Maramatsu in figures 1-16, disclose a skateboard having a front wheel (5), a rear wheel (7), controllers (9a), a drive motor (15), which can be provided on the wheels (5, 7, para. 0061). The wheels are being individually controlled to rotate in same direction forward or backward. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Demolder by further comprising the drive motor by Maramatsu in order to control the wheels individually.
 	King in figures 1-7, disclose an electric skateboard having a battery pack (24), a deck (11) having a front end and a rear end. The front end and the rear end include a groove or a channel (see figures 6-7). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Demolder by further comprising the channel disclosed by King in order to minimize or eliminate any raised surface on the deck of the skateboard.
 	Cerboneschi in figures 1 -8, disclose a powered skateboard having a battery pack (130), a deck (102) having a front end and a rear end. The front end and the rear end include a groove or a channel (104). The deck in figures 6, has a top plate (606) and a bottom plate (602). The Cerboneschi also disclose side rails (110). The side rails and the plates form a hollow center that houses and protects the battery (see figures 1 and 6). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Demolder by further comprising the channel and the side rails disclosed by Cerboneschi in order to minimize or eliminate any raised surface on the deck of the skateboard and to protect the battery and the skateboard.
 	Regarding claims 6, 9, Demolder disclose the deck including carbon fiber
material.
 	Regarding claims 21,23, Demolder disclose the at least one rear hub motor including a rear right hub motor and a rear left hub motor; and wherein the at least one front hub motor includes a front right hub motor and a front left hub motor.
 	Regarding claim 8, Demolder in figures 1-7, disclose an electric skateboard, comprising a deck (1) comprising a front end and a rear end; at least a rechargeable battery pack (7), a control module (see figure 7), and a communications module (see figure 7) being enclosed in an enclosure attached to the deck. Demolder also disclose a front truck (4) mounted to the front end of the deck and a rear truck (4) mounted on a rear end of the deck. Demolder also disclose a pair of front wheels (5) mounted on the front truck and a pair of rear wheels mounted on the rear truck. Demolder also disclose at least one hub motor (6) mounted the front truck for propelling. The pair of front wheels mounted on the front truck. The hub motor can be mounted to any one skateboard truck (para. 0018). Demoider fail to show the front end of the deck including a front channel and the rear end of the deck including a rear channel. Demolder also fail to show the front hub motor and the hub motor, the deck have a top plate, a bottom plate and side rails.
 	Maramatsu in figures 1-16, disclose a skateboard having a front wheel (5), a rear wheel (7), controllers (9a), a drive motor (15), which can be provided on the wheels (5, 7, para. 0061). The wheels are being individually controlled to rotate in same direction forward or backward. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Demolder by further comprising the drive motor by Maramatsu in order to control the wheels individually.
 	King in figures 1-7, disclose an electric skateboard having a battery pack (24), a deck (11) having a front end and a rear end. The front end and the rear end include a groove or a channel (see figures 6-7). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Demoider by further comprising the channel disclosed by King in order to minimize or eliminate any raised surface on the deck of the skateboard.
 	Cerboneschi in figures 1 -8, disclose a powered skateboard having a battery pack (130), a deck (102) having a front end and a rear end. The front end and the rear end include a groove or a channel (104). The deck in figures 6, has a top plate (606) and a bottom plate (602). The side rails and the plates form a hollow center that houses and protects the battery (see figures 1 and 6). Cerboneschi also disclose side rails (110). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Demolder by further comprising the channel and the side rails disclosed by Cerboneschi in order to minimize or eliminate any raised surface on the deck of the skateboard and to protect the battery and the skateboard.
 	Claims 4-5, 7, 12-14, 20, 25, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Demoider in view of Maramatsu, King and Cerboneschi as applied to claims 1,8 above, and further in view of Carattini et al. (2016/0195246).
 	Demoider, Maramatsu, King and Cerboneschi disclose the deck having a length between the front end and the ear end, but fail to show two elongated side lights and a sound exciter. Carattini et al. figures 1-33, disclose an electric skateboard having a deck (10), two elongate side lights (30), a sound exciter or an audio source (40). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Demoider in view of Maramatsu, King and Cerboneschi by further comprising the side lights disclosed by Carattini et al. in order to provide excitement to a user.
 	Regarding claim 20, Demoider in figures 1-7, disclose an electric skateboard, comprising a deck including a front end and a rear end, and the deck having a length between the front end and the rear end. Demoider also disclose at least a rechargeable battery pack (7) enclosed in an enclosure attached to the deck; a front truck (4) mounted at the front end and a rear truck (4) mounted at the rear end of the deck. Demoider also disclose a pair of front wheels mounted on the front truck and a pair of rear wheels mounted on the rear truck. Demolder also disclose at least one hub motor (6) that can mounted on one of the front truck and the rear truck to drive the wheels mounted on the truck. Demolder disclose the deck having a length between the front end and the ear end, but fail to show the front end of the deck including a front channel and the rear end of the deck including a rear channel. Demolder also fail to show two elongated side lights and a sound exciter. Demolder also fail to show the front hub motor and the hub motor, the deck have a top plate, a bottom plate and side rails.
 	Maramatsu in figures 1-16, disclose a skateboard having a front wheel (5), a rear wheel (7), controllers (9a), a drive motor (15), which can be provided on the wheels (5, 7, para 0061). The wheels are being individually controlled to rotate in same direction forward or backward. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Demolder by further comprising the drive motor by Maramatsu in order to control the wheels individually.
 	King in figures 1-7, disclose an electric skateboard having a battery pack (24), a deck (11} having a front end and a rear end. The front end and the rear end include a groove or a channel (see figures 6-7). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Demolder by further comprising the channel disclosed by King in order to minimize or eliminate any raised surface on the deck of the skateboard.
 	Cerboneschi in figures 1 -8, disclose a powered skateboard having a battery pack (130), a deck (102) having a front end and a rear end. The front end and the rear end include a groove or a channel (104). The deck in figures 6, has a top plate (606) and a bottom plate (602). The side rails and the plates form a hollow center that houses and protects the battery (see figures 1 and 6). Cerboneschi also disclose side rails (110). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Demolder by further comprising the channel and the side rails disclosed by Cerboneschi in order to minimize or eliminate any raised surface on the deck of the skateboard and to protect the battery and the skateboard.
 	Carattini et al. figures 1-33, disclose an electric skateboard having a deck (10), two elongate sidelights (30), a sound exciter or an audio source (40). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Demolder by further comprising the side lights disclosed by Carattini et al. in order to provide excitement to a user.
 	Regarding claim 25, Demolder disclose the at least one rear motor including a rear right motor and a rear left motor; and wherein the at least one front motor includes a front right motor and a front left motor.
 	Claims 22, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Demolder in view of Maramatsu, King, Carattini et al. applied to claims 1,8 above, and further in view of Constien (2015/0122566).
 	The combination of Demolder and Carattini disclose the hub motor, but fail to show a differential. (Notice that in the specification of the invention mention term “may be powered by one motor with a differential”. That can be read as not having). Constien in figures 1 -7, disclose a transport dolly comprising a differential gear. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Demolder and Carattini by further comprising the differential disclosed by Constien in order to allow the wheel to spin faster.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696.  The examiner can normally be reached on Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAU V PHAN/Primary Examiner, Art Unit 3618